DETAILED ACTION
Regarding priority of application, applicant has not yet perfected priority by providing an English translation. Thus, effective filing date is application filing date.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vahalia et al. (U.S. Patent 6275953) in view of Shin et al. (U.S. PG PUB 2003/0194126).

Regarding claim 1, Vahalia teaches a method, comprising: 
based on a type of a predetermined task that is to be executed on a data object in an application node (see “(19) The software 60 is executed by the processors of the data movers 21, including the display and keyboard servers 28, 29. The software 60 also provides an environment for managing file services and multiple high-performance data streams as well as a standard set of service-level application program interfaces (APIs) for developing and porting file service protocols (such as NFS). The software 60 is an application run by a general purpose operating system such as Microsoft NT, and (20) The software 60 includes a file system 61 for controlling transfer of data between the network 25 and the cached disk storage subsystem (23 in FIGS. 1 and 2) or the optional tape silo (24 in FIGS. 1 and 2).”), 
determining, in the data object by a system comprising a processor, an address range of a group of objects on which the predetermined task is to be executed (see “(41) In a preferred arrangement, the cached disk storage subsystem 23 recognizes logical block addresses. Each logical block, for example, is 
executing the predetermined task on the group of objects in an order of addresses of the group of objects (see “(42) To minimize additional loading of the cached disk storage subsystem 23, however, the cached disk storage subsystem is not involved with maintenance of the file directory, other than reading or writing specified logical block addresses of the file directory in response to conventional access commands from the data movers.”);
creating a progress indicator for indicating an address of an object that is currently being processed in the group of objects (see “(72)   The data mover owner of a file is the data mover that manages the creation of the file, the locks on the file, and the exporting of file access request to any remote file system. Associated with the data mover owner in the cache of file access information is a flag SF indicating whether or not a transfer of data mover ownership is in progress, for example by the load balancing module (116 of FIG. 9)”); and 
managing the predetermined task based on the progress indicator (see “(88) If no transfer of data mover ownership is found to be in progress in step 174, or once the transfer of ownership has been completed, then execution continues from step 174 or step 175 to step 176. Step 176 checks whether the data mover having received the client request is the owner of the file for which access is requested.”).
Vahalia does not expressly disclose wherein the predetermined task comprises performing image processing of an image represented by the data object.
However, Shin teaches wherein the predetermined task comprises removing noise from an image represented by the data object (see ¶ [0025] “First, a predetermined filtering step for smoothing and noise removal of an image is performed as a pre-processing step”).
Hence, it would have been obvious to one of ordinary skill in the art to modify the teachings of Vahalia by adapting the teachings of Shin to reduce the computational complexity and processing time 

Regarding claim 2, Vahalia teaches wherein managing the predetermined task based on the progress indicator comprises: restarting the application node in accordance with determining that the application node fails (see 123 “In a system that employs remote dual copy instead of a cached disk storage subsystem for ensuring data availability, the failure recovery module of FIG. 22 could be used for recovering from a failed data processor, but the migration subroutines called in steps 235 and 236 would be modified to transfer any remote copies owned by the failed data processor as well as any local copies owned by the failed data processor.”); and continuing an execution of the predetermined task based on the progress indicator (see (72) “Associated with the data mover owner in the cache of file access information is a flag SF indicating whether or not a transfer of data mover ownership is in progress, for example by the load balancing module (116 of FIG. 9).”).

Regarding claim 3, Vahalia teaches wherein managing the predetermined task based on the progress indicator comprises: in accordance with determining that the predetermined task is not completed within a predetermined period, dividing a portion of the group of objects that are not yet processed into at least a first portion and a second portion (see 87 “If no transfer of data mover ownership is found to be in progress in step 174, or once the transfer of ownership has been completed, then execution continues from step 174 or step 175 to step 176. Step 176 checks whether the data mover having received the client request is the owner of the file for which access is requested.”); and executing the predetermined task on the first portion and the second portion, respectively (see 35 “Selecting a real-time task involves scanning a set of scheduling flags; for each flag that is set, the scheduler invokes the corresponding task with the assigned weight as a parameter. The real-time task is expected to process at most the number of work units equal to the task's weight that was passed to it as a parameter. At the completion of each unit of work, the real-time task opens up the "preemption window" which is used by the scheduler to run all the isochronous tasks that may have arrived in the time it took the real-time task to process one unit of work. Upon exhausting the allowed number of work units (the weight) or less, the task voluntarily returns to the scheduler. After having completed one round of scanning the flags, the 

Regarding claim 4, Vahalia teaches wherein dividing the portion of the group of objects that are not yet processed into at least the first portion and the second portion comprises: determining an unprocessed address range of the portion of the group of objects that are not yet processed (see 87 “If no transfer of data mover ownership is found to be in progress in step 174, or once the transfer of ownership has been completed, then execution continues from step 174 or step 175 to step 176. Step 176 checks whether the data mover having received the client request is the owner of the file for which access is requested.”); and dividing the unprocessed address range into at least the first portion and the second portion (see 45 “In accordance with a basic aspect of the invention, each file is assigned to a respective one of the data movers, and this respective one of the data movers, which will be referred to as the data mover owning the file and having a primary relationship to the file, governs access to the file in the cached disk storage subsystem. However, any one of a number of data mover may receive from a client a request for access to each file. If the data mover receiving the access request is primary with respect to the file, it processes the request and accesses the file in the cached disk storage subsystem. If the data mover receiving the access request is not primary with respect to the file, this "secondary" data mover forwards the access request to the primary data mover so that the primary data mover may satisfy the client's request by accessing the file. Preferably, the secondary data mover checks the access request for authentication of the request and for authorization of access to the file, and if the request cannot be authenticated and authorized, the secondary data mover rejects the request and therefore does not forward it to the primary data mover. Preferably, the primary data mover returns an acknowledgement of the request and any other results of the data access request to the secondary data mover for return to the client.”).

Regarding claim 5, Vahalia teaches wherein executing the predetermined task on the first portion and the second portion respectively comprises: executing the predetermined task on the first portion; creating a first progress indicator to indicate an address of an object that is currently being processed in the first portion (see 123 “In a system that employs remote dual copy instead of a cached disk storage 

Regarding claim 6, Vahalia teaches wherein determining, in the data object, the address range of the group of objects on which the predetermined task is to be executed based on the type of the predetermined task that is to be executed on the data object comprises: in accordance with determining that the type of the predetermined task is a traversing task, obtaining an index of a hierarchy structure describing the data object, the traversing task representing that the predetermined task is to be executed on all objects in the data object (see 46 “Referring to FIG. 7, there is shown a data access model of the network file server 20 when programmed for read/write sharing of file systems by clusters of data movers 21 and file systems 80 in the network file server. A file system is simply a definite set of files. In NFS, files are indexed in a file directory organized as a tree, and in the following description of the preferred embodiments, it will be assumed that each file system is identified by a node in the tree. A reader unfamiliar with NFS should review Network Working Group, "NFS: Network File System Protocol Specification," Sun Microsystems, Inc., Request for Comments (RFC) 1094, March 1989, incorporated herein by reference”); and determining the address range based on the index (see 52 “In step 94, execution branches to step 95 if the file for which access is requested is in a remote file system. This 

Regarding claim 7, Vahalia teaches wherein determining, in the data object, the address range of the group of objects on which the predetermined task is to be executed based on the type of the predetermined task that is to be executed on the data object comprises: in accordance with determining that the type of the predetermined task is an incremental task, obtaining a group of changed objects in the data object, the incremental task representing that the predetermined task is to be executed on the group of changed objects in the data object (see 102 “Referring to FIG. 22, there is shown a flowchart of the failure recovery module 117. The failure recovery module detects a data mover failure by periodically polling the data movers. For example, in the first step 231, the display and keyboard server poles a next one of the data movers by transmitting to the data mover a sequence number. The data mover receives the sequence number, increments it, and returns it to the display and keyboard server along with a status message. The display and keyboard server checks the returned sequence number and the status message to determine whether there is a data mover failure. If there is a data mover failure, as tested in step 232, then execution branches to step 233.”); and determining the address range based on the group of changed objects (see 105 “The data processor of the spare data mover writes the physical network address (the MAC address) to a register in the standard network interface circuit card. The spare data mover uses the logical network address (the IP address) in receiving network messages in accordance with the network message protocol (the IP protocol). Therefore, the spare data mover assumes the identity of the failed data mover as seen by clients on the network.”).

Regarding claim 8, Vahalia teaches wherein determining, in the data object, the address range of 

Regarding claim 9, Vahalia teaches wherein the application node comprises a plurality of processing resources, and the predetermined task is executed by one or more processing resources in the plurality of processing resources (see 34 “The real-time tasks are implemented as callable routines. Invoking a real-time task amounts simply to a procedure call.”).

Regarding claim 11, is an independent an electronic device claim, corresponding to method claim 1, and therefore are rejected for the same reasons. In addition, Vahalia teaches least one processor (see Fig. 29 data processor); and a memory coupled to the at least one processor, the memory having instructions stored thereon, the instructions, when executed by the at least one processor, causing the electronic device to implement acts for managing a predetermined task in an application node (see Fig. 29 disk). 
	Regarding claim 12-19, are device claims corresponding to method claims 2-10 above, and are rejected for the same reasons.
Regarding claim 20, is an independent computer program product claim, corresponding to method claim 1, and therefore are rejected for the same reasons. In addition, Vahalia teaches a computer program product, tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions, which are used to perform operations (see Fig. 29 disk).
Regarding claim 21, Vahalia teaches wherein the defined task comprises at least one of: 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194